Filed 2/18/15 D.B. v. R.O. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



D.B.,

         Plaintiff and Appellant,                                        E059672

v.                                                                       (Super.Ct.No. IND101102)

R.O.,                                                                    OPINION

         Defendant and Respondent.



         APPEAL from the Superior Court of Riverside County. Gregory J. Olson,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         La Quinta Law Group and Timothy L. Ewanyshyn for Plaintiff and Appellant.

         Iris Joan Finsilver for Defendant and Respondent.

         Plaintiff and appellant D.B. (mother) appeals from the trial court’s denial of her

request to modify custody and visitation orders to allow her to relocate to the State of

Illinois with the parties’ minor child (move-away request). The child’s father, defendant

and respondent R.O. (father), opposed the move-away request. Mother contends the trial

court erred by “failing to perform its function of weighing evidence in its correct priority,
                                                             1
and in some circumstances by failing to consider certain mandatory factors at all.” We

find no abuse of discretion, and affirm.

                    I. FACTS AND PROCEDURAL BACKGROUND

       Mother and father were never married to one another, but lived together in the

Coachella Valley briefly, beginning in November 2005 and continuing through April

2006, shortly after their child was born in February 2006. Initially, mother and father

shared custody roughly equally, pursuant to informal arrangements made among

themselves without court involvement. In July 2010, mother filed for custody.

Thereafter, the parties participated in a mediation, resulting in a stipulated parenting plan

that split custody on a “5-5-2-2” basis, whereby the parties would alternate having the

child, taking turns for five days each, and then two days each. Pursuant to the parties’

stipulation, the court further ordered that the child not be removed from California.

       Mother was first diagnosed with cancer in 1997, but was treated successfully. In

May or June 2011, however, it was discovered that she had cancer again.1 After surgery

in September 2011, she was again believed to be cancer free.

       In February 2012, mother filed the move-away request at issue. In her declaration

in support of the request, mother stated that she had continued to struggle to recover

financially and emotionally from her cancer treatments. Additionally, she had been laid

off of work in March 2011, and was being forced to move out of her relatively


       1 Mother’s declaration in support of her move-away request differs from her oral
testimony regarding the date of her diagnosis. The exact date is, however, immaterial to
the present appeal.

                                              2
inexpensive rental because of a sale of the premises. Mother’s family had offered her and

the child a place to stay rent free in her hometown in Illinois. On that basis, mother

requested that the court modify the previous custody and visitation orders to allow her to

move back to Illinois while she recovered her “health, emotions, and finances with

generous visitation to [father] if we are unable to come to an agreement independently.”

       In March 2012, mother’s cancer returned. After that point, mother was at least

sometimes incapacitated by her illness, and unable to care for the child on the 5-5-2-2

basis stipulated to by the parties, and ordered by the court. In December 2012, mother

moved to Illinois without the child; according to her, treatment she required was available

at a cancer center not far from her hometown in Illinois, but not in the Coachella Valley,

or elsewhere locally. After mother moved to Illinois, the child lived primarily with

father, and had only a few in-person visits and telephone contact with mother.

       Trial with respect to the move-away request was initially set for October 2012.

The matter was continued several times, however; evidentiary hearings were eventually

conducted on May 20, May 21, June 4, and June 6, 2013, and the parties presented their

closing arguments on July 5, 2013. Mother was able to participate in the trial; as of

December 2012, her condition had been considered “inoperable” and her prognosis was

“poor,” but she apparently responded well to chemotherapy, and by May 2013 was in

remission.

       On July 15, 2013, the trial court issued a written “Ruling on Submitted Matter.”

The trial court ruled in the alternative, depending on whether mother decides to relocate

to Illinois. If mother decides to continue to reside in the Coachella Valley, the court

                                             3
would reinstate the previous “5-5-2-2 plan” ordered in 2010. If mother chooses to reside

in Illinois, the court would award primary physical custody to father, with whom the

child would reside during the school year, while mother would have the child during

specifically identified school breaks, including summer vacation, winter break, and every

other Thanksgiving break.2

                                       II. DISCUSSION

         As noted, mother contends that the trial court erred by “failing to perform its

function of weighing evidence in its correct priority, and in some circumstances by

failing to consider certain mandatory factors at all.” Having reviewed the record, we find

no appropriate basis to make such a finding.

         “The question for the trial court is not whether the parent may be permitted to

move; the question is what arrangement for custody should be made.” (Ruisi v. Thieriot

(1997) 53 Cal. App. 4th 1197, 1206, fn. omitted.) The factors the court should consider in

deciding whether to modify a custody order in light of a custodial parent’s proposal to

change the residence of the child include “the [child’s] interest in stability and continuity

in the custodial arrangement; the distance of the move; the age of the [child]; the [child’s]

relationship with both parents; the relationship between the parents including, but not

limited to, their ability to communicate and cooperate effectively and their willingness to

put the interests of the [child] above their individual interests; the wishes of the [child] if

[he or she is] mature enough for such an inquiry to be appropriate; the reasons for the

         2   Additional facts are discussed below as necessary to address mother’s claims of
error.

                                               4
proposed move; and the extent to which the parents currently are sharing custody.” (In re

Marriage of LaMusga (2004) 32 Cal. 4th 1072, 1101 (LaMusga).)

       “We review orders granting or denying move-away requests for abuse of

discretion.” (Jacob A. v. C.H. (2011) 196 Cal. App. 4th 1591, 1598-1599.) “Generally, a

trial court abuses its discretion if there is no reasonable basis on which the court could

conclude its decision advanced the best interests of the child.” (Id. at p. 1599.) “The test

is not whether this court would have made the same order or whether the trial court could

have reasonably made some other order, but ‘whether the trial court could reasonably

have concluded that the order in question advanced the “best interest” of the child.’”

(Lester v. Lennane (2000) 84 Cal. App. 4th 536, 595 (Lester).)

       Here, the trial court explicitly considered the LaMusga factors, among other

things, in making its decision. In its written ruling, the court discusses the evidence

presented at trial, and the reasoning behind its decision to effectively deny mother’s

move-away request, at some length. The court chose to place particular emphasis on the

circumstance that the child’s relationship with father had become her “primary

attachment,” as a result of mother’s illness and subsequent absence, while also

recognizing that both parents had demonstrated that they could provide a “loving and

healthy home” for the child. The court’s decision to place particular weight on the

“emotional stability” that father could continue to provide the child is hardly

unreasonable. Indeed, it is an independently sufficient basis for the trial court to

conclude that granting mother’s move-away request would not be in the best interest of

the child. Even if we were inclined to disagree with the trial court’s decision—and upon

                                              5
review of the record, we are not so inclined—we would have no appropriate basis to

disturb it.

       Mother contends that the trial court failed to consider “which parent is more likely

to allow the child to have frequent and continuing contact with the other parent,”

referring to the policy, codified in Family Code section 3020 (section 3020), to “assure

that children have frequent and continuing contact with both parents . . . except where the

contact would not be in the best interest of the child . . . .” (Family Code, § 3020, subd.

(b).) This argument fails for at least two reasons. First, the trial court explicitly states in

its ruling that it took section 3020 into account in making its decision. Second, and more

importantly, the trial court’s order reflects an effort to assure that the child would have

frequent and continuing contact with both parents, no matter whether mother relocates to

Illinois permanently or not. As noted, pursuant to the court’s order, if mother chooses to

reside in the Coachella Valley, custody will be shared equally with father, on the

previously ordered 5-5-2-2 basis. If mother chooses to reside in Illinois, the child will

visit her in Illinois as often as reasonably practicable given the child’s primary residency

in California, that is, for the bulk of substantial school breaks, with the exception of every

other Thanksgiving. The court further ordered that, whenever the child is with one

parent, the other parent is to have regular telephone or Skype contact at least twice per

week at a specified time, as well as whenever the child desires. There is simply no basis

in the record to conclude that the court failed to consider the policies codified in section

3020, or that the court was compelled to give those factors different weight so as to yield

a different outcome.

                                               6
       Mother further takes issue with the trial court’s finding that the parties “‘had a

consistently amicable sharing history’” until mother made her move-away request,

arguing that this finding is not supported by the record. Not so. When asked how the 5-

5-2-2 arrangement had been working, father testified that it was “working good,” and

only stopped working when mother became more incapacitated, which, as noted above,

was after mother filed the move-away request. Similarly, when asked whether mother

was having frequent problems with the 5-5-2-2 plan, mother responded “No.” Mother’s

lengthy discussion in her briefing of certain specific events, most of which occurred after

the move-away request, hardly demonstrates that the trial court’s finding regarding the

parties’ sharing history for the period before the move-away request was unsupported by

the record.

       Finally, mother complains that the trial court should have given different weight to

certain lines of evidence; that it should have given more weight to evidence of purported

“misrepresentations” by father on a variety of topics, as well as questions mother

attempted to raise about father’s immigration status and the process by which he had

obtained a green card, but less weight to evidence that the child is happy and doing well

in her current school. Mother’s characterization of the evidence is at least arguable, in

some respects. But we need not delve into any discussion of that issue. The more

fundamental problem is that these lines of argument “fail to recognize the limited scope

of our review under the abuse-of-discretion standard.” (Lester, supra, 84 Cal.App.4th at

p. 595.) We are not empowered to reweigh the evidence, and nothing in mother’s

arguments persuades us that the trial court could not reasonably have concluded that the

                                              7
“emotional stability” father could provide the child outweighed any of the other

considerations mother raised, even accepting for the sake of argument mother’s

characterization of the evidence. As such, she has demonstrated no abuse of discretion.

                                     III. DISPOSITION

      The order appealed from is affirmed. Father shall recover his costs on appeal.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              HOLLENHORST
                                                                                       J.
We concur:


      RAMIREZ
                              P.J.

      CODRINGTON
                                J.




                                            8